DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Examiner has relied upon national phase publication US 2020/0024282 A1 as the English equivalent of WIPO publication WO 2018/060307 A1 (herein referred to as “Parham et al.”).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13, which the other claims are dependent upon, recites a first group which is a “substituted or unsubstituted condensed aromatic ring or condensed heteroaromatic ring having 3 to 30 carbon atoms”; however, it is the position of the Office that the scope of the first group is indefinite as the minimum number of carbon atoms for a “condensed aromatic ring” is 10 (i.e., naphthalene).  The Office has narrowed the scope of the first group if it is a substituted or unsubstituted condensed aromatic ring to have a minimum of 10 carbon atoms for the purpose of this Examination.  Clarification is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-4, 6-16, and 18-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al. (WO 2018/060307 A1).
	Parham et al. discloses the following compound:

    PNG
    media_image1.png
    322
    356
    media_image1.png
    Greyscale

(compound 8c) (page 116) such that Q = S, R1-2 = R4-12 = hydrogen, and R3 = substituted condensed heteroaromatic ring having 12 carbon atoms (N-phenylcarbazolyl) of Formula (G1) as defined by the Applicant; R13 = R15-16 = R18-21 = hydrogen and R17 = phenyl of Formula (A-19) as defined by thee Applicant.  Parham et al. discloses an organic electroluminescent (EL) device comprising for the construction of electronic devices (which must inherently be connected to a power source) the following layers (in this order):  substrate (inherently a support), hole-injecting layer, hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, electron-transporting layer, electron-injecting layer, and cathode ([0151], [0238]); its inventive compounds serve as host (matrix) material in combination with dopant material in one or more light-emitting layers ([0154]).  Dopant materials include phosphorescent emitters, including the following (comprising a phenylquinoline skeleton):

    PNG
    media_image2.png
    207
    273
    media_image2.png
    Greyscale

([0150]; page 83).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (WO 2018/060307 A1).
	Parham et al. discloses the compound of Claims 4 and 16 as shown above in the 35 U.S.C. 102(a)(2) rejection.  The compound is again shown below:  

    PNG
    media_image1.png
    322
    356
    media_image1.png
    Greyscale

(compound 8c) (page 116).  Parham et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image3.png
    164
    384
    media_image3.png
    Greyscale

([0039]) where L1 = bond or aromatic ring system having 5-30 aromatic ring atoms ([0018]); explicit examples include phenylene ([0099]).  However, Parham et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound 8c as disclosed by Parham (see above) such that the structure represented by Formula (A-19) (N-phenylcarbazolyl) is bonded to the dibenzothienoquinoxaline skeleton through an unsubstituted arylene group having 6-24 carbon atoms in a ring (such as phenylene).  The motivation is provided by the fact that the modification merely involves the exchange of one group (single bond) for a functional equivalent (phenylene) selected from a highly finite list (and easily envisioned from the scope of Parham et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.